Citation Nr: 9933439	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-27 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
recurrent dislocation of the left shoulder, status post 
surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1976 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Denver, 
Colorado Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Service connection was originally established in August 1980 
for recurrent dislocation of the left shoulder, and assigned 
a 20 percent evaluation.  A temporary 100 percent evaluation 
was assigned following Bankhart repair of the left shoulder 
from April through June 1996, and the schedular 20 percent 
evaluation was continued from July 1996.

Service connection for a surgical scar of the left shoulder 
was granted during the pendency of this appeal and assigned a 
noncompensable rating.  That matter is not before the Board.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.

2. Objective medical evidence shows the veteran's left 
shoulder disability, status post Bankhart repair is 
manifested by limitation of motion due to pain after 
repetitive extension, abduction, and internal and external 
rotation with weight, as follows: 0° to 110° on flexion; 
0° to 90° on abduction.  There is no evidence of fibrous 
union, nonunion with flail joint or ankylosis.



CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for recurrent dislocation of the left shoulder, status post 
surgery are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5202 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all facts relevant to the veteran's claim has 
been properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Ratings Schedule) , 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1.

When rating a disability consideration is given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they are raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.  Consideration must be given 
to the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  If there is a 
question as to which of two evaluations should apply, the 
higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
However, a little-used part of the musculoskeletal system may 
be expected to show evidence of disuse, through atrophy, for 
example.  38 C.F.R. § 4.40.  The provisions of 
38 C.F.R. § 4.45 and 4.59 contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59.

Analysis

Service medical records show that the veteran injured his 
left shoulder in a fall in early 1978.  In August 1978 the 
shoulder felt dislocated and reduced spontaneously when the 
veteran flexed his arm.  The veteran's July 1979 discharge 
medical history noted a painful or "trick" shoulder.

The veteran underwent a VA examination in July 1980.  
Complaints of repeated left shoulder dislocations were noted.  
Physical examination revealed that the veteran was right 
handed.  No atrophy, fasciculation, swelling or tenderness of 
the left shoulder was noted.  Left shoulder range of motion 
was as follows: elevation 110°; flexion 90°; abduction 90°; 
and internal and external rotation 50°.  Right shoulder range 
of motion was within normal limits.  Left shoulder x-rays 
showed a Hill-Sach's sign but were otherwise normal.  The 
relevant diagnosis was chronic recurrent anterior dislocation 
of the left shoulder with x-ray evidence.

May 1995 VA outpatient records show that the veteran was 
treated for complaints of a two week history of increased 
left shoulder pain and abduction limited to 90°.  No trauma 
was reported.  Surgery was advised.  July 1995 correspondence 
from the Colorado Department of Human Services shows that the 
veteran was seeking Social Security benefits for bursitis and 
dislocation of the left shoulder.

In November 1995 the veteran underwent a VA examination.  The 
veteran related that activities such as reaching forward, up, 
down or sideways and lifting tended to dislocate the shoulder 
right away.  Physical examination revealed that the shoulders 
appeared level at standing and no atrophy was observed.  
Range of motion was guarded.  Active range of motion was as 
follows: forward flexion and elevation were 80°; abduction 
110°; internal rotation 85°; and  external rotation 80°.  
Sensory examination was intact.  X ray impressions were as 
follows: old fracture of the anterior glenoid rim with a 
well-corticated fragment; mild anterior subluxation of the 
humeral head; and mild degenerative changes of the humeral 
head, unchanged from September 1992.  The diagnosis was 
shoulder, left: history of recurrent shoulder dislocation, 
old fracture of anterior glenoid rim, mild anterior 
subluxation of the humeral head, degenerative arthritis, 
limited motion.

VA records show that the veteran underwent Bankhart repair 
surgery in April 1996.  Follow-up notes show that left 
shoulder forward flexion and abduction was 90°in June 1996.  
It was noted that the veteran showed no apprehension, and 
that there was obvious atrophy.  Atrophy was also noted in 
the July 1996 follow-up note.  Range of motion at that time 
was as follows: external rotation was 30 to 35° with 2/5 
strength; internal rotation strength was 3/5, range not 
noted; flexion was 90°; extension was 45°; and abduction was 
45°.  

The veteran underwent a VA examination in August 1996.  
Examination showed a well healed scar.  Active range of 
motion was as follows: forward flexion 140°; abduction 150°; 
external rotation 50°; and internal rotation 60°.  Moderate 
deltoid and spinatus atrophy was noted.  Mild pain was 
evident on maximal external rotation.  In other ranges of 
motion there was no pain.  There was no increased 
fatigability or documented weakness of either the deltoid or 
external rotator groups.  Repeated abduction against 
resistance did not demonstrate any fatigability or decreased 
endurance.  Mildly reduced sensation in the axilla was noted.  
The diagnosis was status post surgical reconstruction for 
recurrent dislocation to the left shoulder with mild range of 
motion loss and pain as described, some pain, and mild to 
moderate atrophy as noted.

At the August 1996 surgical follow-up complaints of 
occasional neuropathy, median nerve, were noted.  Atrophy was 
observed and range of motion was as follows: external 
rotation limited to 30°; abduction limited to 60°; and 
flexion limited to 90°.  Strength was noted as follows: 
external rotation 4/5; internal rotation 4/5; and extension 
4/5.  Neurological examination showed left "ul" was normal 
with sensation intact to light touch and pinprick.  The 
assessment was Bankhart procedure, left upper extremity, well 
healing, external rotation limited to 30°.

At the September 1996 follow up the veteran stated that he 
felt a 70 percent improvement from doing physical therapy at 
home.  Abduction was measured as 120°, otherwise full range 
of motion, (save external rotation 15°).  The December 1996 
follow up noted decreased deltoid mass, abduction 135°, 
external rotation 25°, and flexion 170°.  The assessment was 
doing well status post Bankhart.

The veteran testified before a Hearing Officer in May 1997.  
He related that the original injury occurred when he fell off 
of a Pershing missile.  Transcript p. 2.  The veteran has 
never reinjured his shoulder.  Tr. at p. 6.  The veteran 
testified that guarding occurs, and that he experiences a 
lack of strength and numbness from his shoulder to about an 
inch above his elbow in his left arm.  Tr. at p. 7.  Since 
the surgery, the veteran feels that his left arm was shorter 
than his right and constantly swollen, (Tr. at pp. 11, 19 ), 
however he has had no dislocations and he was taking no 
medication.  Tr. at pp. 20, 23.  

The veteran most recently underwent a VA examination in 
February 1999.  The veteran's medical records were reviewed 
in conjunction with the examination.  The veteran complained 
of easy fatigability of the upper extremity, pain after 
repeated exercise of the upper extremity and limitation in 
daily chores such as trimming trees and cutting grass.  The 
veteran also complained of shortening of the left upper 
extremity which affects his ability to do work requiring 
coordination of both upper extremities.  He also felt that 
his left arm was only for backup, and that he could only rely 
for sure on his right arm.

Physical examination revealed a well healed scar without 
evidence of hyperesthesia.  The joint was not swollen.  Range 
of motion was as follows: elevation 130°; abduction 110°; 
external rotation 35°; and internal rotation 50°.  Deep 
tendon reflexes were 2+ on the biceps and triceps on the 
right upper extremity and 1+ on the biceps and triceps of the 
left.

An additional evaluation was performed using a two pound 
weight and having the veteran do repetitive extension, 
abduction and internal and external rotation.  After 
approximately 2 or 3 repetitions the veteran showed an 
additional loss of range of motion which was recorded.  
Painful motion with repetitions was also noted.  

X-rays showed no interval change.  The diagnosis was left 
shoulder recurrent dislocation, status post Bankhart repair 
with degenerative arthritis and loss of range of motion of 
50° on shoulder forward flexion, 70° on the shoulder 
abduction, 45° on the shoulder external rotation and 40° on 
the internal rotation, 9 centimeter scar.  Because of painful 
movement, the veteran has additional loss on his range of 
motion of 30° on his shoulder forward flexion, 20 degrees on 
the shoulder abduction, 10 degrees on shoulder external 
rotation, and 15 degrees on shoulder internal rotation.

The record reflects that the veteran is currently evaluated 
under the criteria for impairment of the left humerus.  
38 C.F.R. § 4.71, Diagnostic Code 5202.  The record also 
reflects that the veteran is right-handed.  

Complete range of motion of the shoulder is 180 degrees of 
flexion, 180 degrees of abduction, 90 degrees of external 
rotation, and 90 degrees of internal rotation.  38 C.F.R. § 
4.71, Plate I.

The Ratings Schedule provides that impairment due 
degenerative or traumatic arthritis is to be rated based on 
limitation of motion under the appropriate diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Compensable 
ratings are provided for impairment of the humerus of the 
minor arm with recurrent dislocation at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements (20 percent); and with infrequent episodes and 
guarding of movement only at shoulder level, (20 percent).  
38 C.F.R. § 4.71, Diagnostic Code 5202.  Higher ratings for 
impairment of the humerus of the minor arm are assigned when 
there is fibrous union (40 percent); nonunion, false flail 
joint, (50 percent); and loss of head of the humerus ,flail 
shoulder, (70 percent).  Id.  In this case, the veteran is 
receiving the maximum rating for recurrent dislocation of a 
minor arm; the evidence of record does not demonstrate that 
the veteran's left shoulder disorder involves fibrous union 
or nonunion, with false flail joint, which would warrant an 
increased rating.  

The Ratings Schedule also provides that limitation of motion 
of a minor arm at shoulder level is assigned a 20 percent 
disability rating; when minor arm motion is limited to midway 
between side and shoulder level a 20 percent rating is 
assigned; and when the minor arm is limited to 25 degrees 
from the side a 30 percent rating is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  In this case, the overall 
clinical evidence reflects that motion can be accomplished at 
and above shoulder level.  The criteria for a higher rating 
are not met.
With respect to the veteran's complaints of pain, the Board 
notes that the United States Court of Appeals for Veterans 
Claims has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under §§ 4.40 and 4.45.  See Johnson v. 
Brown, 9 Vet.App. 7 (1996) and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Here, because a potentially applicable code 
(Code 5201) is predicated on limitation of motion, 
consideration of an increased evaluation based on functional 
loss due to pain on use or due to flare-ups is proper.  

In the instant case, the preponderance of the evidence is 
against an increased evaluation based on functional loss due 
to pain on use or due to flare-ups, as the pathology shows 
that disability due to pain and fatigue do not warrant an 
higher evaluation.  VA regulations require that a finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40; see also 
Hatlestad v. Derwinski, 1 Vet.App. 164 (1991).  Here, August 
1996 VA physical examination revealed evidence of only mild 
pain with resulting mild loss of motion.  The veteran has 
developed some atrophy, but the exhibited degree of 
fatigability and pain on motion is not more than moderate.  
The most recent VA examiner administered a test for the 
express purpose of evaluating Deluca factors.  The left 
shoulder shows pain and an additional loss of range of motion 
on repetitive use, however, the objective measurements do not 
nearly approximate the criteria for a higher rating under 
Diagnostic Code 5201.  Flexion and abduction of the shoulder 
could be accomplished to shoulder level, even when 
considering the effects of pain and repetitive movements.  In 
the absence of objective pathology to support complaints of 
pain and dysfunction such as to warrant a higher rating, the 
Board must conclude that the preponderance of the evidence is 
against an increased evaluation for residuals of impairment 
of the left upper extremity based on functional loss due to 
pain on use or due to flare-ups.  Id.

In light of the above, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of 20 
percent for left minor upper extremity status post Bankhart 
repair.  Although the veteran is entitled to the benefit of 
the doubt where the evidence supporting a grant of his claim 
and the evidence supporting a denial of his claim is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 
1 Vet.App. 49, 53 (1990).  And, for the same reason, 
assignment of an increased evaluation under the provisions of 
38 C.F.R. § 4.7 is not warranted.  In reaching this decision, 
the Board has considered the complete history of the 
disability in question as well as the impact the disability 
may have on the earning capacity of the veteran.  However, 
the Board finds that, including consideration of functional 
loss and pain on movement under 38 C.F.R. §§ 4.40 and 4.45, 
the veteran's limitation of motion does not warrant a rating 
higher than 20 percent.  

In addition, the available medical evidence does not show 
that the veteran's left shoulder is ankylosed, which would 
warrant an evaluation under an alternative ratings provision.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5200.

The veteran also contends that the current symptomatology is 
not covered by Diagnostic Code 5202, and that a separate 
evaluation for numbness, atrophy, swelling and pain on motion 
is appropriate.  The atrophy, swelling and pain are 
contemplated under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Though 
some loss of arm sensation was noted following the 1996 
surgery, recent neurological testing has revealed normal 
findings.  The Board finds that a separate ratable disability 
is not warranted.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 
Vet. App. 269, 261-262 (1994).  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has considered the veteran's testimony in view of his 
expertise as a medical technician, but finds the objective 
clinical data from physical work-ups by trained physicians to 


be more persuasive.  Finally, the Board has also considered 
the entire history of the veteran's disability.  In this 
case, the Board finds no provision upon which to assign a 
higher rating.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
recurrent dislocation of the left shoulder, status post 
surgery is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

